Earl Warren: Number 39, James P. Mitchell, Secretary of Labor, versus King Packing Company. Mr. Johnston, you may proceed.
Willard S. Johnston: Thank you, Your Honor. May it please the Court. Yesterday, we we're discussing the question whether or not, the decision of this Court, one way or the other, might resolve and one or more of the Senators, having been mislead as a result of what occurred on the Senate when the Portal Act was passed. I think that if the decision of the United States Court of Appeals for the Ninth Circuit is affirmed, no Senator can fairly be said to have been mislead. I will explain the basis for that. I base it in part upon the statement in the Senate Report, which is so heavily relied upon by counsel for the Government in which we have quoted at page 18 of our brief in which, the report, upon which the Senate acted specifically said that the purpose of the Act was to make noncompensable activities and I quote, “Such as the preliminary activities which were involved in the Mt. Clemens case.” It seems to me that that's most significant. The very kind of activities with which this Court is concerned in this case were involved in the Mt. Clemens case, tool sharpening occurring preliminary to the regular work and in its formal document upon which it acted. The Senate specifically said that it intended by this Act to make those activities non-compensable. And I think that that is far more persuasive if we are to go into the legislative history than casual remarks made by any of the senators on --
Hugo L. Black: You can include the word “such as” to be the same as though that you said “all.”
Willard S. Johnston: Yes, it's a -- it -- that appears to me to be the case. It's -- the activities are to be made non-compensable, which are either alike or similar. It's even broader, I would say, Mr. Justice Black, than the same as. It certainly includes those activities and any others that are like that. And I think this shows that the line is certainly not to be drawn at some point, farther than the line that was drawn in the Mt. Clemens case, which is what the Government is really contending in this case.
Earl Warren: Well, Mr. Johnston, what do you do with the language of the report as quoted starting at the bottom of page 13 and following over on 14 in the -- in the Government's brief?
Willard S. Johnston: Yes. There, at the bottom of page 13, the Senate Report emphasizes that the term “principal activity” includes activities, which are an integral part of the principal activity. Now, we agree with that, take no issue with that. The Ninth Circuit took no issue with that. But what the Government is doing and what I think Senator Cooper did was to, in -- in the debates but it's not in the report, I believe, use the word "indispensable” as synonymous with the word "integral.” They mean -- they're two different things. Certainly, they're overlapping, but they don't mean the same thing. Something that's integral is -- is a part of the principal activity, something that's integral to the principal activity. But many things may be indispensable to the principal activity and yet not be a part of it, not be integral to it. For example, it was indispensable that I come from San Francisco to Washington and make this argument, but that trip, that travel, was no part of this argument. There's a clear, obvious distinction between integral and indispensable not going on.
Earl Warren: But the -- but the statement of that just a moment, the -- the brief of the Government says the Senate Report accompanying the Portal-to-Portal Act declared that, “the term principal activities, activity or activities includes all activities which are integral part thereof.” And then, it says, “The Report then provides two specific examples of what is intended. One, in connection with the operation of a lathe, an employee will frequently, at the commencement of his workday, oil, grease or clean his machine or install a new cutting tool. Such activities are an integral part of the principal activity.” Now, how do you distinguish installing a new cutting tool from sharpening their knives with that --
Willard S. Johnston: Yes.
Earl Warren: -- has the same purpose?
Willard S. Johnston: Yes, I -- I think there is a very clear distinction.
Earl Warren: Well, that's what I -- that's what I wanted to get.
Willard S. Johnston: Fine, I was coming to that. I thought I'd better deal with the other point --
Earl Warren: Yes.
Willard S. Johnston: -- first.
Earl Warren: Yes.
Willard S. Johnston: The -- they're speaking here, as I understand it, of a machine tender, an -- an operator of a big piece of machinery, a lathe. This isn't a little knife and this man's principal activity, this lathe operator is to operate this lathe machine. That's his job, and whenever he does it, he's engaged in that activity. And whether he -- he does it on shift or off shift, he's operating that machine. That's his principal activity. It's just as if, in our case, the butchers came to work early and did butchering, that would certainly be compensable as part of their principal activity. But you can't say that -- that the knifemen in our case are -- are employed to 10 knives in the sense that the lathe operator was employed to attend the machine. It seems to me that they're just two wholly different things and that they are to be treated as wholly different things as made clear by the fact that the Senate Report itself draws the distinction that I've just mentioned between this example and the other example of the sharpening of tools that were involved in the Mt. Clemens case.
Hugo L. Black: Suppose the knife got dull in the middle of the afternoon.
Willard S. Johnston: Excuse me, what was that?
Hugo L. Black: Suppose the knife got dull in the middle of the afternoon.
Willard S. Johnston: Well, if the knife --
Hugo L. Black: They spent precisely the same amount of time in sharpening it that they did before him after. What would you say?
Willard S. Johnston: It's -- it's no more his principal activity than other incidental things that he might have to do in the middle of the afternoon. It was such as going to the restroom or whatever it might be would be his principal activity.
Hugo L. Black: You would say -- you would say that even though it was absolutely essential that in the middle of the afternoon or in the middle of his work, if that knife to be sharper, he couldn't keep his work out. That if he sharpened it for 10 to 15 minutes, then that wouldn't be work time compensable to --
Willard S. Johnston: Oh, oh, oh no, it would be compensable. Surely, it would be compensable under the -- the literal language of the statute.
Hugo L. Black: You would say that that would be?
Willard S. Johnston: Yes, if it happened at that time during shift and he is compensated for that too in this case and he is required to be compensated under the statute because the statute says, I am looking at page 36 of the Government's brief for the statute said forth, that they are excluded from compensability activities, which are preliminary to the principal activity which the employee is employed to perform. Now, this activity isn't preliminary when it occurs during the shift.
Hugo L. Black: Suppose he comes in 15 to 20 minutes earlier and finds out what the knife is dull, and he, instead of doing it before he starts down into the work, he waits until it gets at his place then he spends 15 minutes sharpening it, would he be -- would that be compensable?
Willard S. Johnston: If the employer employs in the command and the whistle blows, he goes to work and the employer, in effect, says, “Now, sharpen your knife.”
Hugo L. Black: So he didn't say, “Now, sharpen your knife.” The man knows it needs sharpening but he waits until the whistle blows.
Willard S. Johnston: Well, then, there must be some understanding either expressed or implied. If -- if --
Hugo L. Black: But your argument -- your argument is in fact is that from whistle to whistle.
Willard S. Johnston: No.
Hugo L. Black: That's compensable, for sharpening your knife.
Felix Frankfurter: That's why --
Willard S. Johnston: Yes. Yes, other activities would be compensable even outside of that time. Now, if the knife -- the sharpening could be a principal activity. It depends upon the terms of employment, Mr. Justice Black. I could be hired to sharpen knives and that will be my principal activity, and it doesn't matter whether I do it during the eight hours or whether the employer tells me on some day to come in early and do it.
Hugo L. Black: Yes, but the question I was asking you was not that you are hired merely to be a knife sharper. You are hired to cut meat and the knife had to be sharp and it was -- and you have to do the sharpening.
Willard S. Johnston: Yes.
Hugo L. Black: You would say that if he does that sharpening during the time from whistle to whistle, he can be paid for it, but if he does it in advance of the whistle or after the whistle, he cannot.
Willard S. Johnston: The statute is clear on that.
Felix Frankfurter: Well, the -- the short answer is that it -- that includes preliminary or post preliminary.
Willard S. Johnston: Certainly.
Felix Frankfurter: Those are times -- those are time excluded. And if for any reason, he chooses to wait and sharpen your knife until he gets going, whatever other consequence, whatever problems that may raise, does not affect outside the statute.
Willard S. Johnston: Certainly. He might get fired, but -- but it has nothing to do with the statute.
Felix Frankfurter: Those are times that were (Inaudible)
Willard S. Johnston: I -- I can't quite agree. I think they are time characterizations but there is something more. We consider if the employee came in early and -- and butchered. Now, the mere fact that he -- he was doing it early wouldn't mean that it was a preliminary activity.
Felix Frankfurter: Well, because that's the principal activity.
Willard S. Johnston: Exactly, exactly. I think a preliminary has this thought too, not only time, but it's preparatory to doing the main job. It's -- it's time, it's preliminary in time and it's preliminary in the sense that it has a relationship to the main job.
Felix Frankfurter: Mr. Johnston, I would like you to explain as why the report deemed to be appropriate to -- to define to have that include, all activities, which are in integral part thereof. Presumably, that was put in because the term itself principal activity wouldn't define its scope. Now, what do they mean to exclude or include by putting into that defining clause? Why should they probably say include all activity which are an integral part thereof?
Willard S. Johnston: Well, I -- I think that in a -- in use of the language, particularly in a Senate Report, we may say a thing in two or three different ways, and I don't think they were saying that it was something other than the principal activity. But what they were drawing attention to, I think, Mr. Justice Frankfurter, was the kind of thing in the illustration that we were just discussing where the machine tender comes in and installs a new cutting tool or does some oiling or that kind of thing.
Felix Frankfurter: So, you --
Willard S. Johnston: That was an integral part of his principal activity of operating that machine.
Felix Frankfurter: That is (Inaudible) the proper to answer. You say it isn't to guard against able lawyers to say that the time they take to grease the lathe is not to be taken into account because his job is to move the lathe, move or whenever it is. I think it's about the --
Willard S. Johnston: Presumably, it's to handle the lathe completely.
Felix Frankfurter: Handle the lathe and greasing is not the activity, and therefore, it's out of an abundance of quashing or put in to take care of those which were related to what he has been doing.
Willard S. Johnston: I think this is part of the whole thing.
Hugo L. Black: How do you draw the distinction between greasing his lathe and sharpening his knife when he can't --
Willard S. Johnston: Well --
Hugo L. Black: -- when he can't do his work without that either.
Willard S. Johnston: I think that it's a practical distinction. Congress had to draw the line at some place and the difference is, as I see it that in the lathe situation, the man is employed to operate a machine. In our case, he is an operator.
Hugo L. Black: He is employed to operate the knife.
Willard S. Johnston: He isn't employed too.
Hugo L. Black: And he employed the operator knife?
Willard S. Johnston: No. The -- the operation machine is the whole thing.
Hugo L. Black: So, what -- what did he do with the knife?
Willard S. Johnston: This is a big machine as contrasted to the little knife which he handles and -- and he is employed to kill and butcher cattle. That's what he is employed.
Hugo L. Black: Well, would he do that for the knife? Would he do that for the knife?
Willard S. Johnston: Sure, he does it with a knife. He does it with the refrigeration equipment. He does it with the shroud that they put over them. He does it with a lot of things, surely. But it seems to me that here is a practical distinction that you have to recognize that Congress was drawing when it used in the same Senate Report, both as illustration of the lathe and the illustration of the tool sharpening, the one being compensable and the other being non-compensable. Now, I don't think I have completed the answer to the Chief Justice's inquiry. We come to the next case. The next illustration --
Hugo L. Black: What is --
Willard S. Johnston: -- on page --
Hugo L. Black: What is -- what is the part of the report you referred to lathe, where they said tool sharpening was not enough?
Willard S. Johnston: Yes.
Hugo L. Black: Well, what -- what part is that?
Willard S. Johnston: That's in the report that's quoted in our brief at page 18.
Hugo L. Black: Page 18?
Willard S. Johnston: Yes.
Hugo L. Black: What does it say there?
Willard S. Johnston: It -- it specifically excludes from compensability activities, and I quote, “such as the preliminary activities which were involved in the Mt. Clemens case.”
Hugo L. Black: But what is it -- where did it specifically exclude tool sharpening?
Willard S. Johnston: Well, that is in the Mt. Clemens case.
Hugo L. Black: But you say it's because they had some tool sharpening there and they said, “This is such as that that's the same as though they had said tool sharpening is out.”
Willard S. Johnston: Well, I assume that they were -- when they knew it, they were talking about when they referred to the Mt. Clemens case. The Mt. Clemens case dealt with certain things, and -- and these things that were involved in the Mt. Clemens case as Senate said are excluded from the Portal Act.
Felix Frankfurter: Excluded, not explicitly, not merely that you have to go to the record and make it out.
Willard S. Johnston: Oh, that's right in the opinion.
Hugo L. Black: Right in what?
Willard S. Johnston: Right in this Court's opinion, the tool sharpening.
Hugo L. Black: Yes, but I'm talking about the report. I understood you to say it was clearly in your report.
Willard S. Johnston: Well, the report incorporates this Court's opinion. The report says --
Hugo L. Black: Why did it incorporate this Court's opinion?
Willard S. Johnston: Well, it says, “There shall be not compensable activity such as the preliminary activities which were involved in the Mt. Clemens case.” In the Mt. Clemens case, one of the principal activities was sharpening tools right at page 693. And on the previous page, this Court made clear that it was only talking about necessary indispensable sharpening of tools and other preliminary activities.
Felix Frankfurter: Are you attributing to the right of the report the fact that he read the opinion of this Court to Mt. Clemens, are you doing that?
Willard S. Johnston: Yes, I am.
Felix Frankfurter: Is that your argument?
Willard S. Johnston: I -- I think that's a fair assumption.
Hugo L. Black: Well, do you suppose Senator Barkley had read it and when he was asking and you suppose Senator Cooper had read it when he told him that it didn't do sharpening?
Willard S. Johnston: Senator Cooper or Senator Barkley specifically stated in the portion quoted that he had read the report, yes he did.
Hugo L. Black: He read the opinion?
Willard S. Johnston: That he read the report. Now, whether he read the opinion, I'm sure I don't know and I don't know whether Cooper had -- excuse me, Senator Cooper had read the opinion. However, I do think this. I have reviewed overnight Senator Cooper's language and what he said and I do think that fundamentally, Senator Cooper was not very far from where we are in this case and couldn't well disagree with the Ninth Circuit. Now, may I just point out one other major ground upon which I feel that the Ninth Circuit Court decision must be upheld. Whether suppose that you disagree with me and that you agree with Government that the test is -- is indispensability, whether it's indispensable, that is going to be the test to determine compensability. Assume that the Government is right and that you decide the Government's right there, you still have a question of fact as to what kind of the indispensability, not every kind of indispensability certainly is covered. The Government concedes that -- that checking in and waiting in line to get to work and travelling to work, that that kind of indispensability isn't enough. Well, on an adequate factual showing, this Court held that we didn't have the kind of a principal activity. They held that there were things that -- that made this activity. This knife sharpening, indispensable only in the sense in which we'll say travelling was indispensable or in which, sleeping or eating or any of those things that we must do to do our job are indispensable. In other words, the Court found that this knife sharpening was not done under the supervision of the employer. It found that the parties over a period of 20 years had treated it as a non-compensable and that this was reflected and a collected bargaining agreement made between the employer and the large labor organization representing the employees, the amount made by meat cutters and butchers, workmen of North America. This was the reality of the industrial situation which Ms. Margolin spoke of yesterday and she referred to the administrator's own report in which he said, “We must construe this Act in the light of the realities of the industrial situation and the agreements of the parties where all the realities here certainly requires that there'll be a holding of non-compensability, because those realities are, that here, we're dealing with something that isn't supervised by the employer. It hasn't been treated by the parties as compensable. It's difficult to Clark as Mr. Justice Burton pointed out with respect to this type of thing in his dissent in the Mt. Clemens Case. The Government offers no test where as we think we -- we offer a clearcut test as to where to draw the line here. You got a concurrent finding by two lower courts. The two courts below on this question of fact and I say that -- that their finding of fact that it was not a principal activity but was a principal, but was a preliminary activity is -- should be upheld in view of the factual support it has in the record even under the Government's test.
Felix Frankfurter: On this -- on this, what you must say about the bearing of this on the collective bargaining agreement party, do I understand you to say this is a subject matter of collective bargaining and rejected in the -- in the in the term briefed?
Willard S. Johnston: Well, there is a collective bargaining agreement, none to that collective bargaining agreement this time is not treated separately. There are only great employees. They're paid for the (Voice Overlap), whistle to whistle.
Felix Frankfurter: What you mean to say is that the party did not agree on this subject, I mean, it did not included in that problem.
Willard S. Johnston: That's right or admits --
Felix Frankfurter: And does it shows that it was proposed in the collective bargaining?
Willard S. Johnston: No, I don't think it does.
Felix Frankfurter: It's just wasn't included.
Willard S. Johnston: And of necessity, therefore, this type of thing was absorbed into the rate of pay that was arrived at, which I think is comparable to the situation that Mr. Justice Burton discussed in his dissent in the Mt. Clemens case. Thank you very much.
Earl Warren: Ms. Margolin.
Bessie Margolin: May it please the Court. I think that Mr. Johnston's argument demonstrate clearly, as it did (Inaudible) that their position rests exclusively on the consideration, the time consideration, that is, that it is prior after the scheduled workday. And I believe that the legislative history that I reviewed yesterday from Senator Cooper demonstrated beyond doubt that that was not his intent and he drafted the provision. But in addition to Senator --
Hugo L. Black: Does the record show that, that he grants a certificate.
Bessie Margolin: Well, the Subcommittee, the Senate Judiciary Subcommittee drafted it. It was composed of Senators Donnell, Wiley, and Cooper. And Senator Donnell, we do not quote his statements in the legislative history, I mean in the -- in our brief, but his statement corroborates Senator Cooper's views of -- of what was intended by principal activity. The legislative history is variable eminently, and I think even without reading the report to the legislative history and just looking at the succession of bills that the Senate Judiciary Committee considered that it will be apparent that the principle activities was deliberately selected, instead of the scheduled or contract work -- workday. Because in the bill, which went to hearing, Senate Bill 70, in the bill, which went to hearing, precisely what Mr. Johnston is urging here was provided. That is the preliminary and postliminary activities were tied in with the scheduled workday, with the contract workday. And Senator Donnell and I believe these two citations with the Court, if I may, because this confirmed Senator Cooper conclusively. Senator Donnell was explaining what happened to Senate while that provision was abandoned and principle activities was -- was adopted, and he explained that some of the amalgamated clothing company representatives and Mr. (Inaudible) who's somewhat of an authority on this Act, he was very active in -- in its original enactment and was advising Senator Donnell. He said, “Mr. (Inaudible) and these union representatives had come to him and -- and criticized that definition of making it dependent on this contract work -- workday.” He had told him that that would operate to -- particularly to the disadvantage of unorganized workers because it would permit the employer to write his own ticket as to when he would let the workday start and end. That it was particularly to the disadvantage of unorganized workers and workers within -- in relatively weak union. And he said, “For that reason, for that reason, if seven day was resubmitted and then -- and then they came out with, for the first time, with a bill principle activities in it.” Now, I say that that fully corroborate Senator Cooper's view of what they intended by -- by a principle activity. And by the way, it's principle activity and activities in the plural. So, in answer to Justice Frankfurter's comment, I think something was meant by that plural, and the integral part of the principle activity was intended to be covered in that plural term activity.
Felix Frankfurter: Well, that would be equally true if the man works as -- as busy and do possibly in the same place.
Bessie Margolin: Well, now, I'd like to just mention a few of the facts about the meat cutting industry, I mean the meat cutting -- the knife sharpening facts. It's not indispensable as Mr. Johnston, what have you think, simply because as just as running to work putting on clothes is indispensible to go into any job. Obviously, this is indispensible in -- in the sense that it's peculiarly related to this type of meat-to-meat cutting work. Just as the clothes wash, the clothes changing, and the washing and the chemical battery plant -- plant is just not ordinarily, just not putting on clothes for an ordinary work, but because it is required, necessitated by the peculiar hazardous character of that specific kind of work. Now, that's the type of integral principle activity, which Senator Cooper was obviously referring to. That's the type that the examples in the Senate Report referred to. That's what Senator Barkley was giving, Senator McGrath was giving, and every one of those were prescheduled workdays, prscheduled or post schedule work day. They were not activities carried on in the scheduled workday. And I --
Speaker: What's the significance of the Mt. Clemens argument in your view?
Bessie Margolin: Pardon me.
Speaker: What is the significance to the Mt. Clemens argument that Mr. Johnston makes?
Bessie Margolin: Well, I think that Justice Black's observation is -- is it points up the deficiency on that. Reference was made to Mt. Clemens. Now, what the -- but it didn't say all the activities. The Mt. -- the Mt. Clemens case involved a variety of activities, checking in, checking out, walking to the workbench, putting on apron. Now, we admit that the putting on the apron, the checking in, checking -- punching the clock and -- and walking to the work bench, we admit that those are the incidental preliminary type of activities that were intended, but this didn't say all of the activities mentioned in -- in -- practically mentioned in -- in Mt. Clemens.
Felix Frankfurter: It didn't say some. It didn't say --
Bessie Margolin: It says such as, such as.
Felix Frankfurter: It didn't say some of the (Voice Overlap) --
Bessie Margolin: Now, what I say about that? It says such as and it doesn't say all. What I say about that is that Senator Cooper made it perfectly clear in his colloquies with the Congress, with the other Senators that -- that they didn't intend to include all such things because some of the very example, to sharpening and some of the very examples mentioned in Mt. Clemens was specifically put to Senator Cooper and he said, “We're not intending to -- to remove all of those from compensation of that.” I would like to close with one, with Senator Cooper's summary of what they intended to deal, which I think, Mr. Justice Harlan, shows pretty clearly that he wasn't saying that all Mt. Clemens' activities were to be excluded. He says, “In summarizing the provisions of the Committee built for the future, I would like to say again, that in the period for the scheduled workday, the Committee did not legislate, and in that period, every right which the worker has secured under the Fair Labor Standards Act is preserved. And second, second, in addition to that, in our concept, in the term principal activity, we believe it's sufficiently broad to embrace within its terms such activities that are indispensable to the performance of productive work. Third, we have clearly eliminated walking, traveling, riding, and other activities, which are not an integral part of the employment for which the work is employed. And I shall repeat that instead of legislating against the Fair Labor Standards Act, instead of attempting to destroy it, this is the first legislation, which confirms the interpretations, which have been given by the wage and hour administrative prior to this date. We have simply setout standards and criteria.” Now, what he was saying there is except for those few things as to the future, except for the walking, riding, and traveling, and the other incidental things not a part of integral -- not an integral part of principal activity, they were confronting the previous administrative interpretation. Now, this was tocompromise with the House. The Senate agreed that as far as to pass a cause of an emergency created by Mt. Clemens, they agreed to the drastic remedy of -- of denying liability for all of those passed claims. But for the future, for the future, they intended to preserve pretty much what had been held compensable prior to the Portal Act. May I leave the -- two citations just to bear?
Earl Warren: Yes, you may. You may, Ms. --
Willard S. Johnston: May I have a copy?
Earl Warren: Yes, you may, of course, the part of yours too if you wish.
Willard S. Johnston: Thank you.